EXHIBIT 10.27

EMPLOYMENT AGREEMENT

     This Employment Agreement (this “Agreement”) is entered into as of November
15, 2006, between Whitehall Jewellers, Inc., a Delaware corporation (the
“Company”), and David Harris (the “Executive”).

     WHEREAS, the Company desires to employ the Executive to serve as Senior
Vice President of Store Operations for the Company, and the Executive desires to
be employed by the Company, upon the terms and subject to the conditions set
forth herein.

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and the Executive hereby agree as follows:

     1. Employment. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to be employed by the Company upon the terms and subject
to the conditions contained in this Agreement. The term of employment of the
Executive by the Company pursuant to this Agreement shall commence on March 27,
2006 (the “Effective Date”) and shall end on the first annual anniversary of the
Effective Date (such date or any successive date to which the term thereof has
been extended pursuant to the succeeding sentence, the “Expiration Date”). Such
term shall be automatically extended for successive one-year periods unless
either the Executive or the Company gives notice that such term shall not be so
extended no later than 60 days prior to the then current Expiration Date or
unless earlier terminated pursuant to Section 4 hereof. The term of employment
as prescribed in the preceding sentence is hereinafter called the “Employment
Period”. From and after the end of the Employment Period, unless earlier
terminated hereunder, the Executive’s employment with the Company shall be at
will, not for any specified term and without any payment guarantees, and either
the Executive or the Company may terminate the employment relationship at any
time.

     2. Position and Duties. The Company shall employ the Executive during the
Employment Period as its Senior Vice President of Store Operations. During the
Employment Period, the Executive shall perform faithfully and loyally and to the
best of the Executive’s abilities the duties assigned to the Executive hereunder
and shall devote the Executive’s full business time, attention and effort to the
affairs of the Company and its subsidiaries and shall use the Executive’s
reasonable best efforts to promote the interests of the Company and its
subsidiaries. The Executive may engage in charitable, civic or community
activities and, with the prior approval of the Board of Directors (the “Board”),
which may be granted or denied in its sole discretion, may serve as a director
(but not a lead director) of any other business corporation, provided that such
activities or service do not interfere with the Executive’s duties hereunder or
violate the terms of any of the covenants contained in Sections 6, 7 or 8
hereof.

     (b) Responsibilities. Subject to the powers, authority and responsibilities
vested in the Board, the Chairman of the Board and duly constituted committees
of the Board and the Chief Executive Officer, the Executive shall have the
authority and responsibility as the Senior Vice President of Store Operations.
The Executive shall also perform such other duties (not inconsistent with the
position of Senior Vice President of Store Operations) on behalf of the Company
and its subsidiaries as may from time to be authorized by the Board, the
Chairman, the Chief Executive Officer or the President. Executive will not issue
any communication, written or otherwise, that disparages, criticizes or
otherwise reflects adversely or encourages any adverse action against the
Company or the individual or entities that are owners, stockholders, agents,

--------------------------------------------------------------------------------



directors, officers, employees, representatives, attorneys, divisions, parents,
subsidiaries, predecessors, successors or assigns of the Company.

     3. Compensation.

     (a) Base Salary. During the Employment Period, the Company shall pay to the
Executive a base salary at the rate of not less than $230,000 per annum (“Base
Salary”), payable in accordance with the Company’s executive payroll policy.
Such Base Salary shall be reviewed from time to time and shall be subject to
such increases, if any, as determined by the Compensation Committee of the Board
(the “Compensation Committee”).

     (b) Annual Bonus. The Executive shall, in the sole discretion of the
Compensation Committee, be eligible to participate in the Company’s Management
Bonus Plan or other bonus plan made available to elected officers of the Company
generally (“Annual Bonus”) with a target bonus equivalent to other senior vice
presidents.

     (c) Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in the Company’s employee benefit plans generally
available to executives of the Company (such benefits being hereinafter referred
to as the “Employee Benefits”). The Executive shall be entitled to take time off
for vacation or illness in accordance with the Company’s policy for executives
and to receive all other fringe benefits as are from time to time made generally
available to executives of the Company

     (d) Relocation. The Executive shall be entitled to (i) reimbursement of
relocation expenses up to $25,000 in connection with Executive’s relocation from
Texas to the Chicago metropolitan area, (ii) payment of reasonable hotel or
apartment accommodations until Executive’s relocation to the Chicago
metropolitan area (not to exceed 60 days). In the event Executive voluntarily
terminates his employment or is terminated for cause prior to the first
anniversary of the Effective Date, Executive shall be required to repay any
relocation expenses previously paid by the Company.

     (e) Expense Reimbursement. During the Employment Period, the Company shall
reimburse the Executive, in accordance with the Company’s policies and
procedures, for all proper expenses incurred by the Executive in the performance
of the Executive’s duties hereunder.

     (h) Right to Change Plans. Nothing in this Agreement shall be construed to
limit, condition or otherwise encumber the rights of the Company to amend,
discontinue, substitute or maintain any benefit plan, program or perquisite, and
no such amendment, discontinuance, substitution or maintenance or failure to
maintain any benefit plan, program or perquisite shall be construed as a breach
of this Agreement.

     4. Termination.

     (a) Death. Upon the death of the Executive, this Agreement shall
automatically terminate and all rights of the Executive and the Executive’s
heirs, executors and administrators to compensation and other benefits under
this Agreement shall cease immediately, except that the Executive’s heirs,
executors or administrators, as the case may be, shall be entitled to:

--------------------------------------------------------------------------------



      (i)  accrued Base Salary through and including the Executive’s date  of
death;

      (ii)  other Employee Benefits to which the Executive was entitled on the
date of death in accordance with the terms of the plans and programs of the
Company.

     (b) Disability. The Company may, at its option, terminate this Agreement
upon written notice to the Executive if the Executive, because of physical or
mental incapacity or disability, fails to perform the essential functions of the
Executive’s position, with or without reasonable accommodation, required of the
Executive hereunder for a period of six (6) consecutive months or for an
aggregate period of nine (9) months in any 12-month period. Upon such
termination, all obligations of the Company hereunder shall cease immediately,
except that the Executive shall be entitled to:

      (i) accrued Base Salary through and including the effective date of the
Executive’s termination of employment; and

      (ii) other Employee Benefits to which the Executive is entitled upon
termination of employment in accordance with the terms of the plans and programs
of the Company.

     In the event of any dispute regarding the existence of the Executive’s
incapacity or disability hereunder, the matter shall be resolved by the
determination of a physician selected by the Board. The Executive shall submit
to appropriate medical examinations for purposes of such determination.

     (c) Cause.

      (i) The Company may, at its option, terminate the Executive’s employment
under this Agreement for Cause (as hereinafter defined) upon written notice to
the Executive (the “Cause Notice”). Any such termination for Cause shall be
authorized by the Board. The Cause Notice shall state the action(s) or
inaction(s) giving rise to termination for Cause in reasonable detail. The
Executive shall have five (5) business days after the Cause Notice is given to
cure the particular action(s) or inaction(s), to the extent a cure is possible.
If the Executive so effects a cure to the satisfaction of the Board, in its good
faith discretion, the Cause Notice shall be deemed rescinded and of no force or
effect.

      (ii) As used in this Agreement, the term “Cause” shall mean any one or
more of the following:

      (A) any refusal by the Executive to perform the Executive’s duties under
this Agreement or to perform specific directives of the Board, the Chairman of
the Board or the Chief Executive Officer which are consistent with the scope and
nature of the Executive’s duties and responsibilities as set forth herein;

      (B) any intentional act of fraud, embezzlement or theft by the Executive
in connection with the Executive’s duties hereunder or in the course of the
Executive’s employment hereunder or any prior employment, or the

--------------------------------------------------------------------------------



Executive’s admission or conviction of a felony or a crime involving moral
turpitude, fraud, embezzlement, theft or misrepresentation;

      (C) any willful malfeasance or willful misconduct of the Executive or any
willful act or omission by the Executive that is materially injurious to the
financial condition or business reputation of the Company or any of its
subsidiaries or affiliates;

     (D) any material violation of a written Company policy by the Executive or
Company has reasonable and good faith belief that a Company policy has been
violated after investigation;

     (E) any material breach by the Executive of this Agreement;

or

     (F) any violation of any statutory or common law duty of loyalty to the
Company or any of its subsidiaries.

     Notwithstanding the above, the definition of “Cause” in this Section
4(c)(ii) shall not apply to Executive’s refusal to perform any specific action
that would be unlawful.

     (d) Termination Without Cause

      (i) The Company may, at its option, terminate the Executive’s employment
under this Agreement upon written notice to the Executive for a reason other
than a reason set forth in Section 4(a), 4(b) or 4(c). Any such termination
shall be authorized by the Board. If the Company terminates the Executive’s
employment for any such reason, all obligations of the Company hereunder shall
cease immediately, except that the Executive shall be entitled to:

      (A) and 4(b)(ii); and the payments and benefits specified in Sections
4(b)(i)

      (B) the continuation of payment of amounts equal to the Base Salary that
otherwise would have been payable hereunder had the Executive’s employment
hereunder not been terminated pursuant to this Section 4(d) for a period of 12
months from the date of termination.

Notwithstanding Section 4(d)(i)(B), the amounts payable to the Executive under
such Section 4(d)(i)(B) shall be reduced by the amount of salary, bonus or other
compensation which the Executive receives from a subsequent employer or other
employment or engagement during the period of time that amounts are payable to
the Executive under such Section 4(d)(i)(B). The Executive shall use reasonable
efforts to seek other comparable employment for this purpose.

The Company shall have no obligation to provide the payments or benefits in
Section 4(d)(i) in the event Executive breaches the provisions of Sections 6, 7,
or 8.

     (e) Voluntary Termination. Upon 60 days prior written notice to the Company
(or such shorter period as may be permitted by the Board), the Executive may
voluntarily terminate the Executives employment with the Company for any reason.
If the

--------------------------------------------------------------------------------



Executive voluntarily terminates the Executive’s employment pursuant to this
Section 4(e), all obligations of the Company hereunder shall cease immediately,
except that the Executive shall be entitled to the payments specified in
Sections 4(b)(i) and 4(b)(ii) hereof.

     5. Federal and State Withholding. The Company shall deduct from the amounts
payable to the Executive pursuant to this Agreement the amount of all required
federal, state and local withholding taxes in accordance with the Executive’s
Form W-4 on file with the Company, and all applicable federal employment taxes.

     6. Noncompetition; Nonsolicitation.

     (a) General. The Executive acknowledges that in the course of the
Executive’s employment with the Company the Executive has and will become
familiar with trade secrets and other confidential information concerning the
Company and its subsidiaries and that the Executive’s services will be of
special, unique and extraordinary value to the Company and its subsidiaries.

     (b) Non-competition. The Executive agrees that during the period of the
Executive’s employment with the Company and the period, if any, during which the
Executive is receiving payments from the Company pursuant to Section 4(d), (the
“Non-competition Period”) the Executive shall not in any manner, directly or
indirectly, through any person firm or corporation, alone or as a member of a
partnership or as an officer, director, stockholder, investor or employee of or
consultant to any other corporation or enterprise or otherwise, engage or be
engaged, or assist any other person, firm, corporation or enterprise in engaging
or being engaged, operating retail jewelry stores in North America.

     (c) Non-solicitation or Hire. During the Employment Period and for a period
of twelve (12) months following the termination of the Executive's employment
for any reason, the Executive shall not directly or indirectly (a) solicit or
attempt to solicit or induce any party who is a customer of the Company or its
subsidiaries, or who was a customer of the Company or its subsidiaries at any
time during the twelve (12) month period immediately prior to the date the
Executive's employment terminates, for the purpose of marketing, selling or
providing to any such party any services or products offered by or available
from the Company or its subsidiaries (provided that if the Executive intends to
solicit any such party for any other purpose, he shall notify the Company of
such intention and receive prior written approval from the Company), (b) solicit
or attempt to solicit or induce any supplier to the Company or any subsidiary to
terminate, reduce or alter negatively its relationship with the Company or any
subsidiary or in any manner interfere with any agreement or contract between the
Company or any subsidiary and such supplier or (c) solicit or attempt to solicit
or induce any employee of the Company or any of its subsidiaries or any person
who was an employee of the Company or any of its subsidiaries during the twelve
(12) month period immediately prior to the date the Executive's employment
terminates (a “Former Employee”) to terminate such employee's employment
relationship with the Protected Parties in order, in either case, to enter into
a similar relationship with the Executive, or any other person or entity or hire
any employee of the Company or any of its subsidiaries or any Former Employee on
Executive's own behalf or on behalf of any other person or entity.

     (d) Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company or its subsidiaries are the sole property
of the Company and its subsidiaries (“Company Property”). During the Employment
Period, and at all times thereafter,

--------------------------------------------------------------------------------



the Executive shall not remove, or cause to be removed, from the premises of the
Company or its subsidiaries, copies of any record, file, memorandum, document,
computer related information or equipment, or any other item relating to the
business of the Company or its subsidiaries, except in furtherance of his duties
under the Agreement. When the Executive's employment with the Company
terminates, or upon request of the Company at any time, the Executive shall
promptly deliver to the Company all copies of Company Property in his possession
or control.

     (e) Reformation. If, at any time of enforcement of this Section 6, a court
or an arbitrator holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court or
arbitrator shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.

     7. Confidentiality.

     (a) During the course of the Executive's employment by the Company, the
Executive has had and will have access to certain trade secrets and confidential
information relating to the Company and its subsidiaries (the “Protected
Parties”) which is not readily available from sources outside the Company. The
confidential and proprietary information and trade secrets of the Protected
Parties are among their most valuable assets, including but not limited to,
their customer, supplier and vendor lists, databases, competitive strategies,
computer programs, frameworks, or models, their marketing programs, their sales,
financial, marketing, training and technical information, their product
development (and proprietary product data) and any other information, whether
communicated orally, electronically, in writing or in other tangible forms
concerning how the Protected Parties create, develop, acquire or maintain their
products and marketing plans, target their potential customers and operate their
retail and other businesses. The Protected Parties invested, and continue to
invest, considerable amounts of time and money in their process, technology,
know-how, obtaining and developing the goodwill of their customers, their other
external relationships, their data systems and data bases, and all the
information described above (hereinafter collectively referred to as
“Confidential Information”), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Protected
Parties. The Executive acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Executive shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained or
prepared by the Executive during the Executive's employment by the Company or
its subsidiaries and which shall not be or become public knowledge (other than
by acts by the Executive or representatives of the Executive in violation of
this Agreement or acts of third parties in violation of similar agreements with
the Company). Except as required by law or an order of a court or governmental
agency with jurisdiction, the Executive shall not, during the period the
Executive is employed by the Company or its subsidiaries or at any time
thereafter, disclose any Confidential Information, directly or indirectly, to
any person or entity for any reason or purpose whatsoever, nor shall the
Executive use any Confidential Information in any way, except in the course of
the Executive's employment with, and for the benefit of, the Protected Parties
or to enforce any rights or defend any claims hereunder or under any other
agreement to which the Executive is a party, provided that such disclosure is
relevant to the enforcement of such rights or defense of such claims and is only
disclosed in the formal proceedings related thereto provided that the Executive
must give the Company prior written notice and an opportunity to obtain a
protective order. The Executive shall take all reasonable steps to safeguard the
Confidential Information and to protect it against

--------------------------------------------------------------------------------



disclosure, misuse, espionage, loss and theft. The Executive understands and
agrees that the Executive shall acquire no rights to any such Confidential
Information.

     (b) All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Business, as well as all customer lists, specific customer
information, compilations of product research and marketing techniques of the
Company and its subsidiaries, whether prepared by the Executive or otherwise
coming into the Executive's possession, shall remain the exclusive property of
the Company and its subsidiaries, and the Executive shall not remove any such
items from the premises of the Company and its subsidiaries, except in
furtherance of the Executive's duties hereunder.

     (c) As requested by the Company and at the Company's expense, from time to
time and upon the termination of the Executive's employment with the Company for
any reason, the Executive will promptly deliver to the Company and its
subsidiaries all copies and embodiments, in whatever form, of all Confidential
Information in the Executive's possession or within his control (including, but
not limited to, memoranda, records, notes, plans, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes and all other materials containing any Confidential
Information) irrespective of the location or form of such material. If requested
by the Company, the Executive will provide the Company with written confirmation
that all such materials have been delivered to the Company as provided herein.

     8. Inventions. The Executive hereby assigns to the Company the Executive’s
entire right, title and interest in and to all discoveries and improvements,
patentable or otherwise, trade secrets and ideas, writings and copyrightable
material, which may be conceived by the Executive or developed or acquired by
the Executive during the Employment Period, which may pertain directly or
indirectly to the business of the Company or any of its subsidiaries. The
Executive agrees to disclose fully all such developments to the Company upon its
request, which disclosure shall be made in writing promptly following any such
request. The Executive shall, upon the Company’s request, execute, acknowledge
and deliver to the Company all instruments and do all other acts which are
necessary or desirable to enable the Company or any of its subsidiaries to file
and prosecute applications for, and to acquire, maintain and enforce, all
patents, trademarks and copyrights in all countries. In accordance with the
Illinois Employee Patent Act, 765 ILCS 1060, the Executive is hereby notified by
the Company, and understands, that the foregoing provisions do not apply to an
invention for which no equipment, supplies, facilities or trade secret
information of the Company was used and which was developed entirely on the
Executive’s own time, unless (i) the invention relates (A) to the business of
the Company or (B) to the Company’s actual or demonstrably anticipated research
and development, or (ii) the invention results from any work performed by the
Executive for the Company.

     9. Enforcement. The parties hereto agree that the Company and its
subsidiaries would be damaged irreparably in the event that any provision of
Section 6, 7 or 8 of this Agreement were not performed in accordance with its
terms or were otherwise breached and that money damages would be an inadequate
remedy for any such nonperformance or breach. Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, to an injunction or injunctions to prevent
any breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security). The
Executive agrees that the Executive will submit to the personal jurisdiction of
the courts of the State of Illinois in any action by the Company to

--------------------------------------------------------------------------------



enforce an arbitration award against the Executive or to obtain interim
injunctive or other relief pending an arbitration decision.

     10. Representations. The Executive represents and warrants to the Company
that (a) the execution, delivery and performance of this Agreement by the
Executive does not and will not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Executive is a party or by which the Executive is bound, (b) the
Executive is not a party to or bound by any employment agreement,
non-competition agreement or confidentiality agreement with any other person or
entity which would prevent him from entering into and fully performing his
duties, responsibilities and obligations under this Agreement or would otherwise
limit the manner in which he may perform such duties, responsibilities and
obligations, and (c) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of the
Executive, enforceable in accordance with its terms.

     11. Survival. Sections 6, 7, 8, 9 and 12 of this Agreement shall survive
and continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Employment Period.

     12. Arbitration. Except as otherwise set forth in Section 9 hereof, any
dispute or controversy between the Company and the Executive, whether arising
out of or relating to this Agreement, the breach of this Agreement, Executive’s
employment with the Company or otherwise, shall be settled by arbitration in
Chicago, Illinois administered by the American Arbitration Association, with any
such dispute or controversy being so administered in accordance with its
Commercial Rules then in effect, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitrator shall have the authority to award any remedy or relief that a court
of competent jurisdiction could order or grant, including, without limitation,
the issuance of an injunction. However, either party may, without inconsistency
with this arbitration provision, apply to any court having jurisdiction over
such dispute or controversy and seek interim provisional, injunctive or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved. Except as necessary in court proceedings to enforce this
arbitration provision or an award rendered hereunder, or to obtain interim
relief, neither a party nor an arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of the
Company and the Executive. The Company and the Executive acknowledge that this
Agreement evidences a transaction involving interstate commerce. Notwithstanding
any choice of law provision included in this Agreement, the United States
Federal Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision.

     13. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section) or (b) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section), with
the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section 13:

--------------------------------------------------------------------------------



If to the Company, to:

Whitehall Jewellers, Inc.
125 S. Wacker Drive
Suite 2600
Chicago, IL 60606
Attn: General Counsel

If to the Executive:

David L. Harris
6N735 Manor Rd
Itasca, IL 60143

     14. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

     15. Release. Notwithstanding any other provision of this Agreement to the
contrary, Executive acknowledges and agrees that any and all payments to which
Executive is entitled under Section 4(d)(i)(B) which are described as being
subject to this Section 15 are conditioned upon and subject to Executive’s
execution of, and not having revoked within any applicable revocation period, a
general release and wavier in such reasonable and customary form as shall be
prepared by the Company, of all claims Executive may have against the Company
and its directors, officers, subsidiaries and affiliates, except as to (i)
matters covered by provisions of this Agreement that expressly survive
termination of this Agreement and (ii) rights to which Executive is entitled by
virtue of Executive’s participation in the employee benefit plans, policies and
arrangements of the Company.

     16. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, contracts, agreements
(including, but not limited to any previously executed employment agreement) or
representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof.

     17. Successors and Assigns. This Agreement shall be enforceable by the
Executive and the Executive’s heirs, executors, administrators and legal
representatives, and by the Company and its successors and assigns.

     18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois without
regard to principles of conflict of laws.

     19. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only by the written agreement of the Company and the Executive, and no

--------------------------------------------------------------------------------



course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

     20. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

  WHITEHALL JEWELLERS, INC.             By:  /s/ Edward A. Dayoob     Title:
 CEO                     DAVID HARRIS      /s/ David Harris          

 

--------------------------------------------------------------------------------